Citation Nr: 1500142	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  14-34 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for cardiovascular disease, to include hypertension.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the RO previously denied the claims for service connection in April 1972.  Thus, new and material evidence is required to reopen the claims.  In addition, cardiovascular-renal disease includes hypertension.  The issues have been recharacterized to comport with the evidence of record.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.    

The reopened issues of service connection for type II diabetes mellitus and cardiovascular disease, to include hypertension, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 1972 rating decision, service connection for diabetes mellitus and cardiovascular disease was denied on the grounds that diabetes they were not shown. 

2.  Evidence received since April 1972 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claims of service connection for diabetes mellitus and cardiovascular disease, to include hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for type II diabetes mellitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for reopening a previously denied claim of service connection for cardiovascular disease are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Service connection for diabetes mellitus and cardiovascular disease was denied in an April 1972 rating decision.  At the time of the prior rating decision, the record included service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for diabetes mellitus and cardiovascular disease was denied based on the RO's determination that a diagnosis of either diabetes mellitus or cardiovascular disease was not shown.  The analysis included a blood pressure reading, so it is reasonable that the denial included hypertension. 

Because the Veteran did not submit a notice of disagreement (NOD) to the April 1972 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302.  No new and material evidence pertinent to the claim was constructively or physically of record within one year of the April 1972 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Evidence associated with the claims file since the RO's April 1972 rating decision consists of VA treatment records, to include private treatment records reflecting diagnoses of type II diabetes mellitus and cardiovascular disease, including coronary artery disease and hypertension, and noting a history of such since the 1970s.  

When considered with previous evidence of record, to include the relevant in-service findings noted in the March 1972 and April 1972 VA examination reports, the Board finds the evidence added to the record since the April 1972 rating decision raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus and cardiovascular disease.  As such, the evidence is new and material and the claims are reopened.  The reopened issues of entitlement to service connection for type II diabetes mellitus and cardiovascular disease are addressed in the remand below. 


ORDER

New and material evidence has been received and the claim of service connection for diabetes mellitus is reopened; to this limited extent, the appeal is granted.

New and material evidence has been received and the claim of service connection for cardiovascular disease is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran seeks service connection for type II diabetes mellitus and cardiovascular disease, to include hypertension, including as due to herbicide exposure.  Regulations provide that if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for type II diabetes mellitus and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).  Private treatment records reflect current diagnoses of type II diabetes mellitus and cardiovascular disease, to include coronary artery disease and hypertension.  

The record reflects that the Veteran's awards and decorations include a Republic of Vietnam Campaign Medal, and although he asserted in June 2012 that was exposed to herbicides during service in Vietnam, both a March 2011 formal finding and an April 2011 "Nehmer Memorandum" reflect that service in the Republic of Vietnam has not been verified.  

With respect to his assertion in the September 2014 substantive appeal of exposure to herbicides during service in Thailand, an herbicide presumption exists for veterans who served on specific Royal Thai Air Force Bases (RTAFBs) in Thailand during the Vietnam War if their job duties included specific tasks.  The veterans documented service at UBON RTAFB in Thailand is a recognized RTAFB for herbicide exposure.  The Veteran's DD Form 214 reflects his Military Occupational Specialty (MOS) was aircraft maintenance.  The AOJ must address whether the Veteran meets the requirements for an herbicide exposure presumption.  

Although there is no competent evidence of record showing that the Veteran served as a security policeman, security patrol dog handler, or member of the security police squadron (See VA Adjudication Procedure Manual, M21-1MR), the AOJ is to make a determination as to whether the Veteran's MOS had him otherwise near the air base perimeter.  This can be shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR Part IV, Sub. ii, Ch. 2, Sec. C, 10(q).  

The Board notes that although the RO sent the Veteran a September 2012 notice of evidence needed to establish exposure to Agent Orange referencing service in Vietnam and Korea, in view of the state of the record, to include the AOJ's competency determination in an August 2013 rating decision, the AOJ is to make another request that the approximate dates, location, and nature of the Veteran's exposure while stationed at the UBON RTAFB in Thailand.  Any further development indicated is to be accomplished.  See M21-1MR Part IV, Sub. ii, Ch. 2, Sec. C, 10(q)(4).  

Lastly, in view of the evidence, to include the private records in May 2012 reflecting current diagnoses and history of type II diabetes mellitus and cardiovascular disease, to include coronary artery disease and hypertension, the Veteran is to be afforded a VA examination with respect to the nature and etiology of his current type II diabetes mellitus and cardiovascular disease, to coronary artery disease and hypertension.  

Accordingly, these issues are REMANDED for the following actions:

1.  Request that the approximate dates, location, and nature of the Veteran's alleged exposure to herbicides while stationed at the UBON RTAFB in Thailand.  

2.  Thereafter, the RO is to produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure in Thailand.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that type II diabetes mellitus or cardiovascular disease, to include coronary artery disease and hypertension, had its onset during service or within the initial year after separation or is otherwise related to his active service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the reopened claims on the merits.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


